UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6400


MELVIN LEE LUCKEY,

                Petitioner - Appellant,

          v.

FRANK PERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:15-cv-00100-FDW)


Submitted:   May 13, 2015                  Decided:    May 19, 2015


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Lee Luckey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin    Lee       Luckey   seeks      to    appeal    the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate         of    appealability.              See     28     U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent      “a     substantial       showing        of    the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,      537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Luckey has not made the requisite showing.                         Accordingly, we deny

a   certificate       of    appealability           and   dismiss    the     appeal.        We

dispense       with      oral   argument       because        the    facts     and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3